IN THE SUPREME COURT OF NORTH CAROLINA

                                              2022-NCSC-70

                                                No. 207A21

                                           Filed 17 June 2022

     IN THE MATTER OF: E.D.H.




           Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) (2019) from an order entered on

     15 February 2021 by Chief District Court Judge David V. Byrd in District Court,

     Wilkes County. Heard in the Supreme Court on 24 May 2022 in session in the Old

     Burke County Courthouse in the City of Morganton pursuant to N.C.G.S. § 7A-10(a).


           Erika Leigh Hamby for petitioner-appellee Wilkes County Department of Social
           Services.

           Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., by J. Mitchell
           Armbruster, for appellee Guardian ad Litem.

           Peter Wood for respondent-appellant mother.


           BARRINGER, Justice.

¶1         Respondent appeals from an order terminating her parental rights to her

     minor child E.D.H. (Emily).1 According to respondent, the trial court committed

     prejudicial error when Chief District Court Judge David V. Byrd signed the

     termination order after Judge Jeanie R. Houston, who had presided over the hearing,




           1    A pseudonym is used in this opinion to protect the juvenile’s identity and for ease of
     reading.
                                           IN RE E.D.H.

                                           2022-NCSC-70

                                         Opinion of the Court



     retired. After careful review, we hold that that termination order was properly

     entered pursuant to Rules 52 and 63 of the North Carolina Rules of Civil Procedure.

     Accordingly, we affirm the trial court’s order terminating respondent’s parental

     rights.

                        I.    Factual and Procedural Background

¶2         The Wilkes County Department of Social Services (DSS) first got involved with

     Emily’s family in September of 2017 due to allegations of domestic violence that

     resulted in Emily’s father being charged with and later convicted of child abuse.2 In

     February of 2018, DSS investigated a report of domestic violence occurring between

     the two parents while Emily was present and discovered that Emily’s lower back was

     bruised significantly. Neither parent could nor would identify the source of the

     bruising. As a result, DSS requested a safety placement for Emily and, after the

     parents were unable to provide one, obtained nonsecure custody of Emily. Emily was

     subsequently adjudicated an abused and neglected juvenile.

¶3         DSS developed a case plan to address the conditions that led to Emily’s

     removal, particularly respondent’s mental health and mental stability. Respondent’s

     mental health diagnoses included schizoaffective disorder, substance abuse disorder

     cannabis, mood disorder, bipolar II disorder, and post-traumatic stress disorder.




           2 Emily’s father did not appeal from the termination order, which also terminated his
     parental rights, and is not a party to this appeal.
                                         IN RE E.D.H.

                                         2022-NCSC-70

                                       Opinion of the Court



     Respondent initially participated in therapy, but her participation appeared to have

     ceased during the six months prior to the termination hearing. During the pendency

     of the case, respondent voluntarily committed herself on two separate occasions.

     Additionally, respondent’s interactions with the social worker prior to the

     termination hearing did not display stable mental health.

¶4         Another objective of respondent’s case plan was remedying her history of

     domestic violence. A domestic violence assessment scored respondent as high risk.

     Respondent did not complete a program to address this risk until two years after the

     assessment and over seven months after DSS filed the termination petition.

     Respondent also had a history of separating from and getting back together with

     Emily’s father. At one point, respondent testified that she was separating from

     Emily’s father and never going back due to his abuse of her, but then later that week,

     respondent reported she was back in a relationship with him. Respondent also

     blamed a failed drug screen on Emily’s father, alleging that he had forcibly injected

     her with methamphetamine.

¶5         At the time of the termination hearing, respondent resided in an unapproved

     placement. Additionally, none of the potential alternative placements respondent

     provided DSS were willing or appropriate placements for Emily. Prior to this case,

     respondent’s parental rights had been involuntarily terminated to three other

     children.
                                          IN RE E.D.H.

                                          2022-NCSC-70

                                       Opinion of the Court



¶6         DSS petitioned to terminate respondent’s parental rights in Emily based on

     dependency, N.C.G.S. § 7B-1111(a)(6), and on the basis of having had her parental

     rights to another child involuntarily terminated by a court of competent jurisdiction

     and respondent lacking the ability or willingness to establish a safe home, N.C.G.S.

     § 7B-1111(a)(9). A hearing on the petition to terminate respondent’s parental rights

     in Emily was conducted on 25 August 2020 before Judge Houston. Respondent was

     present and represented by counsel.

¶7         After the presentation of evidence and arguments of counsel as to adjudication,

     Judge Houston found that grounds alleged for termination as to respondent existed

     and proceeded to the dispositional phase. Following the presentation of evidence and

     arguments of counsel as to disposition, Judge Houston took the matter under

     advisement and scheduled an in-chambers conference with the attorneys for the

     following Thursday, 27 August 2020.

¶8         Judge Houston retired from office on 31 December 2020. On 15 February 2021,

     an order was entered terminating respondent’s parental rights in Emily based on an

     adjudication of grounds under N.C.G.S. § 7B-1111(a)(6) and (9) and a dispositional

     determination that it was in Emily’s best interests to terminate respondent’s parental

     rights. The order states: “Findings of fact, conclusions of law, and decretal announced

     in chambers on the 28th day of August 2020 by the Honorable Jeanie R. Houston
                                               IN RE E.D.H.

                                               2022-NCSC-70

                                         Opinion of the Court



       . . . [a]dministratively and ministerial[l]y signed by the Chief District Court Judge

       this the 15th day of Feb[ruary], 2021.” Respondent appealed.

                                         II.      Analysis

¶9           On appeal, respondent does not contest the trial court’s adjudication that

       grounds existed to terminate her parental rights pursuant to N.C.G.S. § 7B-

       1111(a)(6) and (9), nor does respondent challenge the trial court’s determination that

       terminating her parental rights was in Emily’s best interests. Instead, respondent’s

       only argument is that the order was a nullity pursuant to Rules 52 and 63 of the

       North Carolina Rules of Civil Procedure because Chief Judge Byrd signed the order

       without presiding over the hearing.

       A. Standard of Review

¶ 10         The North Carolina Rules of Civil Procedure are part of the General Statutes.

       See N.C.G.S. § 1A-1 (2021). Accordingly, interpreting the Rules of Civil Procedure is

       a matter of statutory interpretation. See Lemons v. Old Hickory Council, Boy Scouts

       of Am., Inc., 322 N.C. 271, 272, 276 (1988). “A question of statutory interpretation is

       ultimately a question of law for the courts.” Brown v. Flowe, 349 N.C. 520, 523 (1998).

       We review conclusions of law de novo. In re C.B.C., 373 N.C. 16, 19 (2019).

¶ 11         In contrast, “[a] trial court’s finding of fact that is supported by clear, cogent,

       and convincing evidence is deemed conclusive even if the record contains evidence

       that would support a contrary finding.” In re B.O.A., 372 N.C. 372, 379 (2019).
                                            IN RE E.D.H.

                                            2022-NCSC-70

                                         Opinion of the Court



       Further, “[f]indings of fact not challenged by respondent are deemed supported by

       competent evidence and are binding on appeal.” In re T.N.H., 372 N.C. 403, 407

       (2019).

       B. Validity of the Order

¶ 12         The only issue before this Court is whether the termination order was properly

       entered pursuant to Rules 52 and 63 of the North Carolina Rules of Civil Procedure.

       Rule 52 provides that “[i]n all actions tried upon the facts without a jury or with an

       advisory jury, the court shall find the facts specially and state separately its

       conclusions of law thereon and direct the entry of the appropriate judgment.”

       N.C.G.S. § 1A-1, Rule 52(a)(1). Rule 63 provides that

                          [i]f by reason of . . . retirement . . . a judge before
                    whom an action has been tried or a hearing has been held
                    is unable to perform the duties to be performed by the court
                    under these rules after a verdict is returned or a trial or
                    hearing is otherwise concluded, then those duties,
                    including entry of judgment, may be performed[ ]

                           ....

                           . . . [i]n actions in the district court, by the chief
                           judge of the district . . . .

       N.C.G.S. § 1A-1, Rule 63. However, “[i]f the substituted judge is satisfied that he or

       she cannot perform those duties because the judge did not preside at the trial or

       hearing or for any other reason, the judge may, in the judge’s discretion, grant a new

       trial or hearing.” N.C.G.S. § 1A-1, Rule 63.
                                            IN RE E.D.H.

                                            2022-NCSC-70

                                          Opinion of the Court



¶ 13         One of “the duties to be performed by the court under these rules,” N.C.G.S.

       § 1A-1, Rule 63, is finding the facts, stating the conclusions of law, and directing the

       entry of judgment pursuant to Rule 52. Thus, this Court has interpreted Rules 52 and

       63 together to provide that a substitute judge cannot find facts or state conclusions

       of law in a matter over which he or she did not preside. See In re C.M.C., 373 N.C. 24,

       28 (2019). Conversely, and respondent concedes, if Judge Houston made the findings

       of fact and conclusions of law that appear in the order before retiring and Chief Judge

       Byrd did nothing more than put his signature on the order and enter it ministerially,

       the order is valid.

¶ 14         Respondent argues that the order is a nullity because the record is silent on

       whether the order was properly entered in accordance with Rules 52 and 63.

       However, in making this argument, respondent fails to recognize that she bears the

       burden of proving the order was improperly entered, due to the presumption of

       regularity. As this Court has long recognized,

                    [i]t is, as a general rule presumed that a public official
                    properly and regularly discharges his duties, or performs
                    acts required by law, in accordance with the law and the
                    authority conferred on him, and that he will not do any act
                    contrary to his official duty or omit to do anything which
                    such duty may require.

       Huntley v. Potter, 255 N.C. 619, 628 (1961) (cleaned up). Thus, the burden is “on the

       party challenging the validity of public officials’ actions to overcome this presumption
                                            IN RE E.D.H.

                                            2022-NCSC-70

                                          Opinion of the Court



       by competent and substantial evidence.” Leete v. County of Warren, 341 N.C. 116, 119

       (1995); see also Huntley, 255 N.C. at 628.

¶ 15         Though this Court has not previously addressed whether the presumption of

       regularity applies to the specific action of a Chief Judge signing and entering an order

       with findings of fact and conclusions made by a retired judge, after careful review, we

       hold that it does. To begin with, this Court has long recognized that the “presumption

       of regularity attaches generally to judicial acts.” Freeman v. Morrison, 214 N.C. 240,

       243 (1938). We have also described this rule as a general presumption that applies

       when “a public official in the performance of an official duty acts in accordance with

       the law and the authority conferred upon him.” State v. Watts, 289 N.C. 445, 449

       (1976). Based on this general characterization, Chief Judge Byrd’s judicial action in

       this case would appear to qualify. Chief Judge Byrd was a public official: a chief

       district court judge; he performed an official duty in accordance with the law: signing

       and entering an order on behalf of a retired judge who presided over the hearing in

       accordance with Rules 52 and 63; and he acted within the authority conferred on him:

       Rules 52 and 63 authorize the chief district court judge to sign and enter such an

       order and Chief Judge Byrd was the chief district court judge of his district.

¶ 16         Moreover, this Court’s precedent supports applying the presumption of

       regularity to this case because the action in question was administrative and

       ministerial. In Henderson County v. Osteen, 297 N.C. 113 (1979), for instance, we held
                                             IN RE E.D.H.

                                             2022-NCSC-70

                                           Opinion of the Court



       that the mailing of a notice of sale by the sheriff’s office fell within the presumption

       of regularity. Id. at 117. In State v. Watts, we held that the authentication of records

       by an authorized officer of the Division of Motor Vehicles received this presumption.

       Watts, 289 N.C. at 449–50.3 And in In re N.T., 368 N.C. 705 (2016), we held that a

       signature appearing in a space marked for “Signature of Person Authorized to

       Administer Oaths” should receive this presumption. Id. at 708. In each of those cases,

       the official’s action at issue was administrative and ministerial. Likewise, in this

       case, the action of the Chief District Judge, signing and entering an order, was also

       purely administrative and ministerial. Thus, the presumption of regularity applies

       in this case.

¶ 17          Applying the presumption of regularity, we presume that Chief Judge Byrd

       signed the order in an exclusively administrative and ministerial capacity, in

       conformance with Rules 52 and 63. To challenge this presumption, respondent must

       meet the heavy burden of proving that Chief Judge Byrd violated the Rules of Civil

       Procedure and signed the order despite not knowing whether Judge Houston made

       the findings of fact and conclusions of law that appear in it. Yet respondent failed to

       provide any evidence that Chief Judge Byrd improperly signed the order. Nor can

       respondent argue that such evidence was unavailable because the announcement




              3Notably, the public officials whose actions were challenged were not named parties
       in Osteen or Watts.
                                             IN RE E.D.H.

                                             2022-NCSC-70

                                          Opinion of the Court



       occurred off the record. Rule 9(c)(1) of the North Carolina Rules of Appellate

       Procedure provides an express avenue to include off-the-record evidence in the record

       on appeal. N.C. R. App. P. 9(c)(1). Respondent chose not to pursue this option. As a

       result, respondent failed to meet her burden, and the presumption of regularity was

       unrebutted.

¶ 18         Further, respondent is incorrect that the record is entirely silent on who made

       the findings of fact and conclusions of law that appear in the order. The order includes

       a statement that “[f]indings of fact, conclusions of law, and decretal announced in

       chambers on the 28th day of August 2020 by the Honorable Jeanie R. Houston.” While

       this statement is not labeled as a finding of fact, this Court has previously recognized

       that “[r]egardless of the label given by the trial court, this Court is ‘obliged to apply

       the appropriate standard of review to a finding of fact or conclusion of law.’ ” In re

       S.C.L.R., 378 N.C. 484, 2021-NCSC-101, ¶ 19 (quoting In re J.S., 374 N.C. 811, 818

       (2020)). Whether a certain action occurred at a given place and time is a question of

       fact. See State ex rel. Utils. Comm’n v. Pub. Staff–N.C. Utils. Comm’n, 322 N.C. 689,

       693 (1988). Therefore, a statement in the order that on 28 August 2020 Judge

       Houston announced in chambers the findings of fact, conclusions of law, and decretal

       that appear in the order is a finding of fact.

¶ 19         Since respondent never specifically challenged the finding that Judge Houston

       made the findings of fact and conclusions of law that appear in the order, it is binding
                                            IN RE E.D.H.

                                            2022-NCSC-70

                                         Opinion of the Court



       on appeal. See In re T.N.H., 372 N.C. at 407. Moreover, even if respondent’s brief is

       interpreted as challenging this finding, the finding is supported by the presumption

       of regularity, which respondent has failed to rebut. At best, respondent can point to

       a discrepancy between the trial transcript and the adjudication of one of the grounds

       regarding Emily’s father. However, “a trial court’s oral findings are subject to change

       before the final written order is entered,” In re A.U.D., 373 N.C. 3, 9–10 (2019), and

       Emily’s father is not a party to this appeal and has not challenged that adjudication.

       More importantly, a single discrepancy between the transcript and the order is not

       sufficient to rebut the “heavy burden” a party faces when challenging the

       presumption of regularity, which must be satisfied “with competent and substantial

       evidence.” See Leete, 341 N.C. at 119 (emphasis added).

¶ 20         By that same reasoning, other evidence in the record supports the order. For

       example, DSS had alleged a third ground existed to terminate respondent’s parental

       rights: willful failure to pay a reasonable portion of the cost of the juvenile’s care

       pursuant to N.C.G.S. § 7B-1111(a)(3). However, during the hearing, DSS dismissed

       all claims against respondent under N.C.G.S. § 7B-1111(a)(3). At the conclusion of

       the adjudicatory hearing, Judge Houston stated that she would find the existence of

       “all the grounds” for termination against respondent. Looking to the order, it

       concludes that grounds exist to terminate respondent’s parental rights under

       N.C.G.S. § 7B-1111(a)(6) and (a)(9) but not (a)(3), which was consistent with the
                                             IN RE E.D.H.

                                             2022-NCSC-70

                                         Opinion of the Court



       discussions that occurred at the hearing. The transcript also reflects that at the

       conclusion of the hearing a meeting regarding the case was scheduled between Judge

       Houston and the parties’ attorneys for Thursday, August 27. It is a reasonable

       inference that on August 28, the day after the meeting, Judge Houston would

       announce the findings of fact and conclusions of law that appear in the order.

¶ 21         In summary, there is an unchallenged finding of fact in the record that Judge

       Houston made the findings of fact and conclusion of law that appear in the order. The

       finding is supported by the presumption of regularity which respondent has failed to

       rebut. Based on this finding, Chief Judge Byrd’s signature and entry of the order was

       an exclusively administerial and ministerial action, which meets the legal

       requirements of Rules 52 and 63. Therefore, respondent has failed to prove that the

       order was a nullity.

                                      III.    Conclusion

¶ 22         Emily has been in the care and custody of DSS since February of 2018. Her

       parents’ parental rights have been terminated since February of 2021. Yet over a year

       since the termination order was entered and four years since entering DSS custody,

       Emily still has not received permanence.

¶ 23         Respondent does not challenge the trial court’s adjudication that grounds

       existed to terminate her parental rights or that termination was in Emily’s best

       interests. Instead, her only argument on appeal is that the order was a nullity when
                                    IN RE E.D.H.

                                    2022-NCSC-70

                                  Opinion of the Court



it was entered. However, as discussed, the order is supported by the presumption of

regularity, which respondent has failed to rebut, as well as an unchallenged finding

of fact. Accordingly, we affirm the order terminating respondent’s parental rights.

      AFFIRMED.
             Justice HUDSON dissenting.


¶ 24         The judicial process earns its credibility, in part, by showing its work. A case’s

       paper record and trial court documents allow both the parties and appellate courts to

       understand the procedural and substantive foundation of a trial court’s ultimate

       outcome. As the stakes of that outcome are raised, so is the importance of its

       foundational process and reasoning.

¶ 25         Here, the thin record cannot bear the weight of the order’s heavy consequence.

       The August 2020 hearing transcript indicates that the initial judge, Judge Jeanie R.

       Houston, made a few oral findings, took the case under advisement, and planned on

       convening a subsequent meeting for further conversation. However, there is no record

       of that meeting or of any findings or conclusions made therein, or at any point before

       Judge Houston’s December 2020 retirement. Chief District Court Judge David V.

       Byrd’s February 2021 written order summarily states that its findings and

       conclusions were made at an August 2020 meeting but in fact directly contradicts

       some of the initial findings announced at the hearing. The February 2021 order also

       states that it was signed “administratively and ministerially,” but the record’s gaps

       indicate otherwise. Notably, the consequence of this order could hardly be more

       severe: it permanently severs the parental rights of a mother to her young daughter.

¶ 26         In my view, Rules 52, 58, and 63 of our Rules of Civil Procedure collectively

       require more. Above, the majority’s improper application of a “presumption of

       regularity” contorts a de novo review of a legal conclusion into a much more
                                            IN RE E.D.H.

                                            2022-NCSC-70

                                         Hudson, J., dissenting



       deferential standard, allowing the substitute judge’s mere recitation of the

       “administrative and ministerial” requirement to patch significant holes in the record.

       Likewise, the majority erroneously determines that Chief Judge Byrd’s factual

       finding regarding the 28 August 2020 in-chambers meeting is unchallenged and

       therefore binding, when in fact respondent’s entire appeal is implicitly and explicitly

       founded on challenging that finding. Through both errors, the majority’s analysis

       turns this case on its head, determining that respondent has provided insufficient

       evidence of irregularity when in fact this lack of evidence is precisely what respondent

       challenges and what renders the record so irregular in the first place. In so doing, the

       majority improperly applies a presumption of regularity to justify the entry of the

       order by the chief judge, who had not heard the evidence. Because no party to this

       action argued for or even mentioned a presumption of regularity, and because Rules

       52, 58, and 63 set forth the procedure and foundational principles of our analysis, I

       respectfully dissent.

                               I. Factual and Procedural Background

¶ 27         On 22 November 2019, DSS filed a petition to terminate the parental rights of

       respondent and the father in their daughter, Emily. As to respondent, DSS alleged

       two grounds for termination: (1) dependency, N.C.G.S. § 7B1111(a)(6); and (2)

       respondent had previously had her parental rights to another child terminated,

       N.C.G.S. § 7B-1111(a)(9). As to the father, DSS alleged two grounds for termination:
                                              IN RE E.D.H.

                                              2022-NCSC-70

                                         Hudson, J., dissenting



       (1) the father willfully failed to pay a reasonable portion of Emily’s cost of care,

       N.C.G.S. § 7B-1111(a)(3); and (2) dependency, N.C.G.S. § 7B-1111(a)(6).

¶ 28         On 25 August 2020, Judge Houston conducted a hearing on the petition. After

       hearing testimony from several witnesses and arguments from the parties regarding

       adjudication, Judge Houston stated: “All right. I’ll find there’s grounds. What do you

       say about the dad’s child support? I actually made a note of that myself.” In response,

       DSS’s attorney made further arguments regarding the father’s child support

       obligations. Ultimately, Judge Houston stated: “I’m going to find all the grounds

       except for that one. I actually agree with you on that one, [father’s attorney].”

       (Emphasis added). Accordingly, Judge Houston implied that she would find the

       existence of both alleged grounds to terminate respondent’s parental rights

       (dependency and prior termination of parental rights), but only one of the two alleged

       grounds to terminate father’s parental rights (dependency but not failure to pay a

       reasonable portion of cost of care).

¶ 29         Next, the trial court proceeded with testimony and arguments regarding

       disposition. After the conclusion of these arguments, Judge Houston did not announce

       any further findings or conclusions. Instead, she took the matter under advisement.

       Specifically, Judge Houston stated:

                    All right, folks. I’ve got all these exhibits to look at and the
                    report from the guardian [ad litem] and the medical
                    records. So I’ll get up—I’m here Thursday [27 August
                    2020], okay. I would suspect I’d see every one of you but
                                            IN RE E.D.H.

                                            2022-NCSC-70

                                        Hudson, J., dissenting



                    [DSS’s attorney] Thursday. So we’ll get [DSS’s attorney] on
                    the phone, and we’ll have a conversation, and I’ll let you
                    get back to your clients.

       This concluded the hearing.

¶ 30         From there, the record is silent as to the occurrence or outcome of any

       subsequent meeting between Judge Houston and the parties. According to DSS,

       “[i]nstead of rendering a decision the following Thursday [27 August 2020] as

       indicated, Judge Houston rendered her decision in chambers on [28 August 2020,] the

       following Friday.” According to respondent, though, “[n]othing in the record indicates

       that the court ever conducted a further hearing, met with counsel to discuss the order,

       drafted an order, or that Judge Houston ever entered oral findings on either

       adjudication or disposition.”

¶ 31         On 31 December 2020, Judge Houston retired. There is no direct evidence in

       the record of Judge Houston having made any further factual findings or legal

       conclusions before her retirement.

¶ 32         On 15 February 2021, the trial court entered an order terminating the parental

       rights of respondent and the father. Following extensive factual findings, the order

       concludes that both grounds exist to terminate respondent’s parental rights: (1)

       dependent juvenile; and (2) prior TPR. The order further concludes that both grounds

       exist to terminate father’s parental rights: (1) failure to pay a reasonable portion of

       Emily’s cost of care; and (2) dependency. The order then concludes that “it is in the
                                            IN RE E.D.H.

                                            2022-NCSC-70

                                         Hudson, J., dissenting



       best interests of the minor child and is consistent for her health and safety for

       [respondent’s and the father’s] parental rights to be terminated so that the minor

       child can proceed with the Permanent Plan of adoption.” After the subsequent

       decretal formally terminating the parental rights of respondent and the father, the

       order states:

                               HELD IN AB[E]YANCE IN OPEN COURT ON THE
                       25th   DAY OF AUGUST, 2020.

                            FINDINGS OF FACT, CONCLUSIONS OF LAW,
                       AND DECRETAL ANNOUNCED IN CHAMBERS ON
                       THE 28th DAY OF AUGUST 2020 BY THE HONORABLE
                       JEANIE R. HOUSTON.

                            ADMINISTRATIVELY AND MINISTERIALLY
                       SIGNED BY THE CHIEF DISTRICT COURT JUDGE
                       THIS THE 15TH DAY OF FEB[RUARY], 2021.

       Below these statements, the order is hand-signed “D. V. Byrd for JRH.”

¶ 33         On 16 March 2021, respondent appealed to this Court from the February 2021

       order. On appeal, respondent argues that the trial court committed prejudicial error

       when Chief Judge Byrd signed the February 2021 order when he had not presided

       over the hearing and Judge Houston had retired.

                                            II. Analysis

¶ 34         Now, this Court must determine whether the February 2021 order is valid

       under three of our Rules of Civil Procedure: Rules 52, 58, and 63. See In re C.B.C.,

       373 N.C. 16, 19 (2019). I would hold that it is not.
                                             IN RE E.D.H.

                                             2022-NCSC-70

                                         Hudson, J., dissenting



¶ 35         As noted by the parties and the majority above, this case requires the

       interpretation of our Rules of Civil Procedure and is therefore reviewed de novo.

       Brown v. Flowe, 349 N.C. 520, 523 (1998). “We review a trial court’s adjudication

       under N.C.G.S. § 7B-1111 to determine whether the findings are supported by clear,

       cogent, and convincing evidence and the findings support the conclusions of law. The

       trial court’s conclusions of law are reviewable de novo on appeal.” In re S.C.L.R., 378

       N.C. 484, 2021-NCSC-101, ¶ 15 (cleaned up).

¶ 36         Rule 52, titled “Findings by the court,” requires that “[i]n all actions tried upon

       the facts without a jury or with an advisory jury, the court shall find the facts

       specially and state separately its conclusions of law thereon and direct the entry of

       the appropriate judgment.” N.C.G.S. § 1A-1, Rule 52(a)(1) (2021).

¶ 37         Rule 58, titled “Entry of judgment,” establishes that “a judgment is entered

       when it is reduced to writing, signed by the judge, and filed with the clerk of court

       pursuant to Rule 5.” N.C.G.S. § 1A-1, Rule 58 (2021)

¶ 38         Finally, Rule 63, titled “Disability of a judge,” states that:

                          If by reason of . . . retirement . . . a judge before whom
                    an action has been tried or a hearing has been held is
                    unable to perform the duties to be performed by the court
                    under these rules after a verdict is returned or a trial or
                    hearing is otherwise concluded, then those duties,
                    including entry of judgment, may be performed:

                    ....
                                            IN RE E.D.H.

                                            2022-NCSC-70

                                         Hudson, J., dissenting



                           (2) In actions in the district court, by the chief judge
                           of the district. . . .

                          If the substituted judge is satisfied that he or she
                    cannot perform those duties because the judge did not
                    preside at the trial or hearing or for any other reason, the
                    judge may, in the judge’s discretion, grant a new trial or
                    hearing.

       N.C.G.S. § 1A-1, Rule 63 (2021) (emphasis added).

¶ 39         Four similar cases usefully illustrate how our appellate courts have considered

       the intersection of these rules within the termination of parental rights context. First,

       in In re Whisnant, the Court of Appeals considered the validity of a termination of

       parental rights order that was signed by a different judge than the judge who

       conducted the hearing. 71 N.C. App. 439, 440 (1984). The court stated that Rule 52

       “requires the trial court in [non-jury] proceedings to do three things: (1) find facts on

       all issues of fact joined on the pleadings, (2) declare conclusions of law arising from

       the facts found, and (3) to enter judgment accordingly.” Id. at 441. Although the

       initial judge had “presided over the hearing and then announced in open court that

       respondent’s parental rights were terminated,” the court determined that “[t]his is

       not sufficient compliance with the obligations imposed by Rule 52.” Id.

¶ 40         Regarding Rule 63, the In re Whisnant court observed that “[t]he function of a

       substitute judge is . . . ministerial rather than judicial.” Id. “Rule 63,” the court

       continued,
                                            IN RE E.D.H.

                                            2022-NCSC-70

                                         Hudson, J., dissenting



                    does not contemplate that a substitute judge, who did not
                    hear the witnesses and participate in the trial, may
                    nevertheless participate in the decision[-]making process.
                    It contemplates only performing such acts as are necessary
                    under our rules of procedure to effectuate a decision
                    already made. Under our rules, where a case is tried before
                    a court without a jury, findings of fact and conclusions of
                    law sufficient to support a judgment are essential parts of
                    the decision[-]making process.

       Id. at 441–42 (emphasis added) (cleaned up). Because there was no indication that

       the original judge had been unable to perform his duties, the court held that Rule 63

       was inapplicable. Id. at 441. But because the original judge failed to meet the

       requirements of Rule 52, the Court of Appeals vacated the order for him to do so or if

       he was unavailable, for the case to be reheard de novo. Id. at 442.

¶ 41         Second, in In re Savage, the Court of Appeals again considered the validity of

       a termination of parental rights order that was signed by a different judge than the

       judge who heard the evidence. 163 N.C. App. 195, 196 (2004). Noting that its prior

       holding in In re Whisnant was “dispositive of this appeal,” the court determined that

       under the requirements of Rules 52 and 63, the order was invalid. Id. at 197–98.

       Further, because the original judge “ha[d] since left office and is unavailable to render

       a decision in th[e] case on remand,” the court held that it was “left with no choice but

       to remand this case for a hearing de novo.” Id. at 198.

¶ 42         Third, in In re C.M.C., this Court considered the validity of two termination of

       parental rights orders: an initial order that had been signed by a different judge than
                                            IN RE E.D.H.

                                            2022-NCSC-70

                                         Hudson, J., dissenting



       the judge who conducted the hearing and appealed by the respondent but

       subsequently vacated by the signing judge, and a second corrected order signed by

       the same judge who conducted the hearing. 373 N.C. 24, 25–27 (2019). Adopting the

       Rule 52 analysis in both In re Whisnant and In re Savage summarized above, this

       Court “conclude[d] that the initial termination orders signed by [the substitute judge]

       were . . . a nullity.” Id. at 28. We further determined that the initial order was also

       invalid under Rule 58, which “provides that a judgment is entered when it is reduced

       to writing, signed by the judge, and filed with the clerk of court.” Id. (cleaned up).

       Ultimately, because “the entry of additional orders correct[ed] the error worked by

       [the substitute judge]’s decision to sign orders in a termination of parental rights case

       [over] which she had not presided,” we affirmed the corrected order. Id. at 29.

¶ 43         Finally, in In re R.P., the Court of Appeals considered the validity of a

       termination of parental rights order that was signed by a substitute judge after the

       judge who conducted the hearing and orally announced certain factual findings and

       conditions to be included in the order resigned before issuing the order. 276 N.C. App.

       195, 2021-NCCOA-66, ¶¶ 8–11. Despite the parties’ stipulation to the facts

       underlying the adjudication, the court, relying on In re Whisnant, stated that

                    nothing in the record or transcript shows [the original
                    judge] ever made or rendered the final findings of fact and
                    conclusions of law in the unfiled and unsigned orders. He
                    merely stated he would enter the adjudication “as is
                    admitted to.” Since the record on appeal shows only a
                    stipulation without any adjudication of the facts and
                                             IN RE E.D.H.

                                             2022-NCSC-70

                                          Hudson, J., dissenting



                    conclusions of law, or rendering of the order, any action by
                    [the substitute judge] to cause the later prepared and
                    unsigned draft order to be entered was not solely a
                    ministerial duty.

       Id. ¶ 23 (emphasis added). The court further reasoned that because “[t]he written

       disposition portion of the order went beyond the oral recitations of [the original

       judge,] . . . [r]endering and entering judgment was more than a ministerial task.” Id.

       ¶¶ 26–27. Finally, the court noted that this Court’s ruling in In re C.M.C. “specifically

       adopted the reasoning of [the Court of Appeals’] decisions in In re Whisnant and In re

       Savage” when considering the validity of termination of parental rights orders signed

       by substitute judges. Id. ¶ 29 (cleaned up). In light of this reasoning, the court held

       that the substitute judge “was without authority to sign the adjudication and

       disposition orders and the orders are a nullity.” Id. ¶ 27 (cleaned up).

¶ 44         Collectively, as summarized by the majority here, these cases establish that

                    a substitute judge cannot find facts or state conclusions of
                    law in a matter over which he or she did not preside.
                    Conversely, . . . if [the original judge] made the findings of
                    fact and conclusions of law that appear in the order before
                    retiring and [the substitute judge] did nothing more than
                    put his signature on the order and enter it ministerially,
                    the order is valid.

¶ 45         Here, in my opinion, these rules and precedents require this Court to vacate

       the February 2021 order below. As in the above cases, the original judge here presided

       over the hearing and made certain initial oral findings but never rendered finalized

       factual findings or legal conclusions, either orally or in writing. As in the above cases,
                                            IN RE E.D.H.

                                            2022-NCSC-70

                                         Hudson, J., dissenting



       the substitute judge here signed the February 2021 order despite not having presided

       over the hearing and without anything in the record showing the origin or details of

       the findings and conclusions that ultimately appear in the order. Further, as in In re

       R.P., the order’s findings and conclusions go well beyond any made on the record by

       the original judge during the hearing or thereafter. In re R.P., ¶ 26. As in the above

       cases, therefore, Chief Judge Byrd here acted beyond a mere ministerial and

       administrative capacity, and the order is subsequently invalid under Rules 52, 58,

       and 63.

¶ 46         Of course, this case includes one notable fact that the above cases did not. Here,

       Chief Judge Byrd wrote at the end of the February 2021 order:

                            HELD IN AB[E]YANCE IN OPEN COURT ON THE
                    25th   DAY OF AUGUST, 2020.

                         FINDINGS OF FACT, CONCLUSIONS OF LAW,
                    AND DECRETAL ANNOUNCED IN CHAMBERS ON
                    THE 28th DAY OF AUGUST 2020 BY THE HONORABLE
                    JEANIE R. HOUSTON.

                         ADMINISTRATIVELY AND MINISTERIALLY
                    SIGNED BY THE CHIEF DISTRICT COURT JUDGE
                    THIS THE 15TH DAY OF FEB[RUARY], 2021.

¶ 47         The majority’s overreliance on these statements is the foundation of our

       disagreement about the correct outcome here. Specifically, the majority’s error in my

       view arises from: (1) its improper application of a “presumption of regularity” to Chief

       Judge Byrd’s legal conclusion that he signed the order “administratively and
                                             IN RE E.D.H.

                                             2022-NCSC-70

                                          Hudson, J., dissenting



       ministerially”; and (2) its erroneous determination that Chief Judge Byrd’s factual

       finding regarding the 28 August 2020 in-chambers announcement was unchallenged

       and therefore binding, and alternative application of a presumption of regularity to

       this factual finding.

¶ 48         First, the majority errs by applying a “presumption of regularity” to Chief

       Judge Byrd’s statement that he signed the order “administratively and ministerially.”

       Determining whether an order is signed in a purely administrative and ministerial

       capacity requires the application of legal standards to the present facts and is

       therefore a conclusion of law. See Woodard v. Mordecai, 234 N.C. 463, 472 (1951)

       (“Whether a statement is an ultimate fact or a conclusion of law depends upon

       whether it is reached by natural reasoning or by an application of fixed rules of law”).

       As a legal conclusion, then, this statement is properly reviewed by this Court de novo;

       it does not warrant a presumption of regularity. Previously, this Court has applied a

       presumption of regularity in two contexts: first to actions of public officials who are

       parties or otherwise involved in the litigation, and second to a trial court’s decision to

       exercise jurisdiction over a case. See In re C.N.R., 379 N.C. 409, 2021-NCSC-150, ¶

       20 (noting these two applications). Neither applies here.

¶ 49         In the first context, this Court has applied a presumption of regularity to

       challenged actions of a public official who is either a party in the case or otherwise

       directly involved in the facts of the underlying litigation. For instance, all six cases
                                               IN RE E.D.H.

                                               2022-NCSC-70

                                           Hudson, J., dissenting



       cited by the majority in its presumption of regularity analysis above fall into this

       category. In Huntley v. Potter, the Court applied a presumption of regularity to a

       town’s land annexation report. 255 N.C. 619, 628 (1961). In Leete v. County of Warren,

       the Court applied a presumption of regularity to a county’s employment action. 341

       N.C. 116, 117 (1995). In Freeman v. Morrison, the Court applied a presumption of

       regularity to a notary public’s lease acknowledgement. 214 N.C. 240, 242–43 (1938).

       In State v. Watts, the Court applied a presumption of regularity to the reprinted

       signature of a Department of Motor Vehicle official. 289 N.C. 445, 449 (1976). In

       Henderson County v. Osteen, the Court applied a presumption of regularity to a

       sheriff office’s mailing of a notice of a tax foreclosure sale. 297 N.C. 113, 117 (1979).

       Finally, in In re N.T., the Court applied a presumption of regularity to the illegible

       signature of a Wake County Human Services official on a juvenile petition. 368 N.C.

       705, 707 (2016). In all of these cases, this Court afforded a presumption of regularity

       not to a legal conclusion of the trial court, but to the action of a public official or entity

       that was directly implicated in the case.

¶ 50          The second context in which this Court has previously applied a presumption

       of regularity is a trial court’s decision to exercise jurisdiction over a case. In these

       instances, “[t]his Court presumes the trial court has properly exercised jurisdiction

       unless the party challenging jurisdiction meets its burden of showing otherwise.” In

       re L.T., 374 N.C. 567, 569 (2020).
                                            IN RE E.D.H.

                                            2022-NCSC-70

                                         Hudson, J., dissenting



¶ 51          In some cases, this Court has applied both types of presumptions of regularity.

       For instance, in In re C.N.R., where the respondent parents challenged a verification

       form because it was missing the date of its notarization, this Court held that

       respondents failed to overcome the presumption of regularity afforded both to

       notarial acts and to the trial court’s exercise of jurisdiction over the case. 379 N.C.

       409, 2021-NCSC-150, ¶ 20. Likewise, in In re N.T., this Court held that respondent

       failed to overcome the presumption of regularity afforded both to the illegible petition

       signature and to the trial court’s exercise of jurisdiction over the case. 368 N.C. at

       708.

¶ 52          Here, neither version of the presumption of regularity applies. First, while

       Chief Judge Byrd is certainly a public official, he is neither a party in the case nor a

       tangential actor in the facts underlying the litigation whose clerical actions the court

       views with a certain degree of leniency; he is acting as the court itself. Second, this

       case does not present a question of jurisdiction but one of statutory interpretation.

       Respondent does not challenge Judge Houston’s exercise of jurisdiction over the case;

       she challenges the validity of Chief Judge Byrd’s subsequent actions under the Rules

       of Civil Procedure. Accordingly, Chief Judge Byrd’s legal conclusion that he signed
                                            IN RE E.D.H.

                                            2022-NCSC-70

                                         Hudson, J., dissenting



       the February 2021 order “administratively and ministerially” does not fall within the

       actions to which this Court has previously applied a presumption of regularity.1

¶ 53         Nor should it. As the majority correctly notes above, this case presents a

       question of statutory interpretation that this Court must review de novo: whether

       Chief Judge Byrd’s signing of the February 2021 order violates our Rules of Civil

       Procedure. By applying a presumption of regularity to Chief Judge Byrd’s mere

       recitation of the “administratively and ministerially” requirement, the majority fails

       to review this legal conclusion de novo and instead improperly expands our

       presumption of regularity doctrine into new territory, tilting the scales significantly

       in favor of allowing the order to stand.

¶ 54         This expansion is ill-advised. To support its application of a presumption of

       regularity to Chief Judge Byrd’s legal conclusion that he signed the February 2021

       order administratively and ministerially, the majority reasons that the presumption

       “attaches generally to judicial acts” and “applies when a public official in the

       performance of an official duty acts in accordance with the law and authority

       conferred upon him.” Therefore, according to the majority, “Chief Judge Byrd’s

       judicial action in this case would appear to qualify.” Notably and problematically,

       though, this broad reasoning would also support applying a presumption of regularity



             1 Notably, both DSS and the guardian ad litem apparently recognize that a
       presumption of regularity is inapplicable in this case, as neither make any mention of or
       argument for such a presumption in their briefs.
                                             IN RE E.D.H.

                                             2022-NCSC-70

                                          Hudson, J., dissenting



       to any statement or action by a judge acting in her official capacity, including both

       factual findings and legal conclusions. Such a broadly applied presumption of

       regularity would eviscerate the proper standards by which appellate courts review a

       trial court’s findings and conclusions: for competent evidence and de novo,

       respectively.

¶ 55         Finally, the majority reasons that “this Court’s precedent supports applying

       the presumption of regularity to this case because the action in question was

       administrative and ministerial.” As noted above, though, the cases the majority cites

       are wholly inapplicable here because they exclusively apply a presumption of

       regularity to acts of public officials involved in the underlying litigation, not to a

       ruling of the trial court itself. What’s more, this reasoning is entirely tautological: the

       majority first concludes that Chief Judge Byrd’s action was administrative and

       ministerial because a presumption of regularity applies, and then concludes that a

       presumption of regularity applies because the action was administrative and

       ministerial. This reasoning cannot support its own weight and should be rejected.

¶ 56         To be clear, this does not imply that Chief Judge Byrd’s “administratively and

       ministerially” conclusion should be considered untrustworthy or as lacking good

       faith. Rather, as in all de novo reviews of a legal conclusion, the judge’s intentions

       are simply not a factor in our determination, which focuses exclusively on the order’s

       legal validity. Here, our review does not consider whether or not Chief Judge Byrd
                                            IN RE E.D.H.

                                            2022-NCSC-70

                                         Hudson, J., dissenting



       intended to sign the order “administratively and ministerially,” as he concluded.

       Instead, it considers the record evidence anew to determine whether or not his

       signing of the order was actually limited to an administrative and ministerial

       capacity, based on the available evidence in the record. Accordingly, in my opinion,

       the majority errs by applying a presumption of regularity to the judge’s statement.

¶ 57         When properly reviewed de novo, the evidence in the record cannot adequately

       support the majority’s conclusion that Chief Judge Byrd signed the order in a purely

       administrative and ministerial capacity in conformity with Rules 52 and 63. During

       the August 2020 hearing, Judge Houston indicated that she planned on finding both

       alleged grounds for termination as to respondent (dependency and prior termination

       of parental rights) but only one of the alleged grounds for termination as to the father,

       (dependency but not failure to pay a reasonable portion of cost of care). After hearing

       arguments regarding disposition, though, Judge Houston did not make further

       findings or legal conclusions at that time; instead, she stated that she would hold the

       case in abeyance and conduct a future conversation with the parties. However, there

       is no direct evidence in the record of the occurrence or outcome of this future

       conversation. Instead, the record skips directly to Chief Judge Byrd’s February 2021

       order without any indication as to who made the order’s extensive findings and

       conclusions or when they were made. The record is likewise silent on what, if any,

       communications occurred between Judge Houston and Chief Judge Byrd regarding
                                            IN RE E.D.H.

                                            2022-NCSC-70

                                        Hudson, J., dissenting



       any findings or conclusions in this case, either before or after Judge Byrd’s

       retirement. The first appearance in the record of almost all of the detailed findings

       and conclusions included within the February 2021 order is the order itself, which

       bears Chief Judge Byrd’s signature. As established by the cases from this Court and

       the Court of Appeals noted above, this gap in the record reveals a failure (intended

       or not) to uphold the requirements of Rules 52, 58, and 63 that a substitute judge act

       in a purely administrative and ministerial capacity.

¶ 58         Furthermore, there is a significant inconsistency between Judge Houston’s

       statements during the August 2020 hearing and the legal conclusions reached in the

       February 2021 order that cast additional doubt on the order’s validity under our

       Rules. Although Judge Houston plainly stated at the August 2020 hearing that she

       would not find grounds to terminate the father’s parental rights for failure to pay a

       reasonable portion of the cost of care under subsection (a)(3), the February 2021 order

       does conclude that grounds exist to terminate the father’s parental rights on that

       basis. This fundamental misalignment between Judge Houston’s statements at the

       hearing and the February 2021 order raises significant concern about the origin of

       the order’s findings and conclusions, and thus upon DSS’s argument—and the

       majority’s conclusion—that the order was signed in a purely administrative and

       ministerial capacity.
                                           IN RE E.D.H.

                                           2022-NCSC-70

                                        Hudson, J., dissenting



¶ 59         Instead of engaging in appropriate de novo review, the majority’s erroneous

       presumption of regularity transforms the lack of evidence in the record from a

       liability to an asset. Whereas the majority rules under a presumption of regularity

       that “respondent failed to provide any evidence that Chief Judge Byrd improperly

       signed the order,” respondent’s entire argument before this Court revolves around

       the complete lack of evidence in the record showing that Judge Houston made the

       extensive, formal factual findings and legal conclusions that first appear in the

       February 2021 order signed by Chief Judge Byrd. This is not to say that respondent

       had no burden at all before this Court. Rather, by adequately demonstrating the

       significant hole in the record here regarding the origin of the ultimate findings and

       conclusions, respondent met the burden on a de novo review: showing that when

       considered anew, the facts here illustrate that the February 2021 order fails to meet

       the requirements of Rules 52, 58, and 63, and is therefore invalid.

¶ 60         Second, the majority errs in concluding that Chief Judge Byrd’s statement

       regarding the 28 August 2020 chambers “announcement” of factual findings and legal

       conclusions was unchallenged and therefore binding on appeal. In fact, respondent’s

       entire appeal is premised upon explicitly and implicitly challenging the occurrence

       and validity of any in-chambers announcement based on its lack of direct evidence in

       the record. For instance, the sole argument heading in respondent’s appellate brief

       asserts that the February 2021 order is invalid because “Judge Jeanie Houston had
                                      IN RE E.D.H.

                                      2022-NCSC-70

                                   Hudson, J., dissenting



presided over the hearing on [25 August 2020], and had retired on [31 December

2020], without making any findings of fact or conclusions of law.” (Emphasis added).

This argument is implicitly and explicitly repeated and expounded upon throughout

respondent’s brief. For example:

               “The Honorable Jeanie Houston, presiding judge, in
                open court did not make a determination as to the best
                interests, but in the written order the chief district
                court judge, who had not heard the case, determined it
                to be in the best interest of Emily to terminate
                [respondent’s parental] rights”;

               “Nothing in the record indicates that the court ever
                conducted a further hearing, met with counsel to
                discuss the order, drafted an order, or that Judge
                Houston ever entered oral findings on either
                adjudication or disposition” ;

               “The record does not indicate who drafted the order or
                when it was drafted”;

               “[Chief] Judge Byrd determined it to be in the best
                interests of Emily to terminate the rights of both
                parents” (emphasis added);

               “Since Judge Houston did not draft the order before
                retiring and did not enter any findings of fact or
                conclusions of law in open court, [Chief] Judge Byrd did
                not sign the order in a ministerial function”;

               “Since Judge Houston retired on [31 December 2020],
                and [Chief] Judge Byrd did not preside over the
                termination hearing the order signed by [Chief] Judge
                Byrd is a nullity”;
                                            IN RE E.D.H.

                                            2022-NCSC-70

                                         Hudson, J., dissenting



                       “This meeting may or may not have occurred. Nothing
                        in the record speaks to it. If it did happen, nothing
                        transpired in open court”;

                       “The court reporter and attorneys for [DSS and the
                        guardian ad litem] assured [respondent’s counsel] that
                        no hearing occurred other than the hearing on [25
                        August 2020]”;

                       “The record is silent as to whether the parties drafted
                        the order with the input of Judge Houston before her
                        retirement”;

                       “[T]he record is silent about whether [Chief Judge Byrd]
                        had the complete findings of Judge Houston”;


¶ 61         To be sure, at no point in her brief does respondent state with exacting

       formality “I challenge Chief Judge Byrd’s factual finding that Judge Houston

       announced findings of fact and conclusions of law in chambers on 28 August 2020.”

       But she is not required to use any particular words; instead, it is more than sufficient

       for respondent to make implicitly and explicitly clear throughout her argument—

       indeed as the very premise of her appeal—that she challenges the validity of this

       finding. Just as the majority is perfectly able to determine that Chief Judge Byrd’s

       statement is a finding of fact without it being formally labeled as such, it should

       likewise be able to determine that respondent explicitly and implicitly challenges this

       finding without her labeling it as such. Determining otherwise is erroneous.

¶ 62         Finally, the majority alternatively reasons that “even if respondent’s brief is

       interpreted as challenging this finding, the finding is supported by the presumption
                                             IN RE E.D.H.

                                             2022-NCSC-70

                                          Hudson, J., dissenting



       of regularity, which respondent has failed to rebut.” (Emphasis added). As above

       regarding Chief Judge Byrd’s legal conclusion that he signed the order

       administratively and ministerially, this reasoning improperly applies a presumption

       of regularity where this Court has never done so before—this time, to a trial court’s

       finding of fact. As above, this application is novel and erroneous.

¶ 63         When a trial court’s finding of fact is challenged on appeal, this Court does not

       presume that the trial court properly found the fact; instead, it considers the record

       itself to determine whether the finding is indeed supported by competent evidence.

       In re S.C.L.R., 378 N.C. 484, 2021-NCSC-101, ¶ 15. This standard of review requires

       a party challenging a trial court’s factual finding to demonstrate that the finding is

       inadequately supported by the record, but does not begin the inquiry by tilting the

       scales against her through a presumption of regularity.

¶ 64         As above, this expansion of our presumption of regularity doctrine to apply to

       a trial court’s challenged factual finding is ill-advised. In this case, it transforms the

       problem into the solution, reasoning that the glaring lack of record evidence indicates

       that respondent has failed to demonstrate irregularity when that same lack of

       evidence is what respondent challenges as irregular in the first place. More broadly,

       it applies newfound deference to a trial court’s challenged findings of fact, which this

       Court properly reviews for competent evidence.
                                             IN RE E.D.H.

                                             2022-NCSC-70

                                          Hudson, J., dissenting



¶ 65         When properly reviewed for competent evidence, Chief Judge Byrd’s finding

       here fails. As repeatedly pointed out by respondent, there is no direct evidence in the

       record to support Chief Judge Byrd’s finding that Judge Houston ever made the

       extensive factual findings and legal conclusions stated in the February 2021 order

       signed by Chief Judge Byrd after Judge Houston’s retirement. Further, the

       circumstantial evidence of Judge Houston’s statement during the hearing that such

       a conversation would happen is significantly undermined by the fact that the one of

       the conclusions of law ultimately made in the February 2021 order is in direct conflict

       with the limited findings and conclusions she announced at the hearing. In short,

       Chief Judge Byrd’s factual finding that the “findings of fact, conclusions of law, and

       decretal [were] announced in chambers on the 28th day of August 2020 by the

       Honorable Jeanie R. Houston” is not supported by competent evidence, and therefore

       must be rejected.

                                          III. Conclusion

¶ 66         Our judicial process maintains credibility through transparency. Specifically,

       Rules 52 and 58 of our Rules of Civil Procedure require that the judge who presided

       over a non-jury hearing make sufficient factual findings and legal conclusions to

       support its ultimate ruling. If that judge is unavailable to issue that ultimate ruling,

       Rule 63 allows a substitute judge to issue it, but only if he or she is acting in a purely
                                           IN RE E.D.H.

                                           2022-NCSC-70

                                        Hudson, J., dissenting



       administrative and ministerial capacity—that is, if the original judge made the

       findings and conclusions, and the substitute judge is merely signing off on them.

¶ 67         Here, respondent has demonstrated that there is no competent evidence in the

       record showing that Judge Houston made the factual findings and legal conclusions

       that appear in the February 2021 order signed by Chief Judge Byrd. As a result, the

       findings do not support the legal conclusion that he signed the order

       “administratively and ministerially.” Accordingly, I would vacate the order and

       remand the case back to the trial court to either make additional factual findings or

       conduct a rehearing.

¶ 68         In my view, the majority’s error is twofold: first, the majority errs by applying

       a presumption of regularity to Chief Judge Byrd’s statement that he was signing the

       order “administratively and ministerially.” This Court has not applied such a

       presumption to such legal conclusions in the past, and should not do so here. Instead,

       this conclusion of law is properly reviewed by this Court de novo. De novo review

       reveals that there is no evidence in the record of Judge Houston ever making the

       extensive findings and conclusions stated in the February 2021 order. Indeed, one of

       the order’s conclusions regarding grounds for termination directly contradicts Judge

       Houston’s statements from the August 2020 hearing. Further, there is no evidence in

       the record that Judge Houston ever determined or declared that termination was in

       the best interests of the child. Accordingly, there is insufficient evidence regarding
                                            IN RE E.D.H.

                                            2022-NCSC-70

                                        Hudson, J., dissenting



       the origin of the order’s findings and conclusions to show that the order was signed

       in a purely administrative and ministerial capacity. The order is therefore invalid

       under our Rules of Civil Procedure, and the majority errs in holding otherwise.

¶ 69         Second, the majority errs in concluding that the statement in the order

       regarding the alleged 28 August 2020 in-chambers announcement is an

       unchallenged—and therefore binding—finding of fact. In fact, respondent’s entire

       appeal is premised upon implicitly and explicitly challenging this finding. Because no

       competent evidence in the record supports this finding, it should be disregarded, not

       upheld. Further, the majority’s alternative application of a presumption of regularity

       to the trial court’s factual finding again improperly applies a presumption of

       regularity where this Court has never done so before, with the effect of distorting the

       proper standard of review: whether the finding is supported by competent evidence.

       When properly reviewed under this standard, Chief Judge Byrd’s finding fails and

       must be rejected.

¶ 70         For these reasons, I would hold that the February 2021 order is invalid, vacate

       the order, and remand the case to the trial court for additional findings of fact or a

       rehearing. Accordingly, I respectfully dissent.

             Justice MORGAN and Justice EARLS join in this dissenting opinion.